Title: To George Washington from Timothy Bloodworth, 5 June 1790
From: Bloodworth, Timothy
To: Washington, George



Sir
June 5th 1790

with the utmost defidence I proceed to exercize a priviledge founded in youre indulgence. that of Mentioning Carrecters to fill offices, created by the Adoption of the Constitution, & Ceedure of the Western Country, By North Carolina thiss subject are more irksom, as I consider it out of the line of my Duty, and only warrentable by youre permission. through thiss Chanel I venture to mention Coll⟨l⟩ William Blount, as a Carrecter which I have reason to Believe, would afford satisfaction to the Inhabitants as a Governer. thiss Belief is founded in the attention paid to him by their Members. & the people Electing him a Member for the Last Convention.
for judges David Campble, at present judge in that place also Mr Robert Hays, or Howel Tateham secretary. th⟨esse⟩ are carrecters with whome I have no personal acquaintance for States Attorney in the western Country Mr Edward Jones. with thiss Gentleman I have a personal acquaintance, he supports a good Carrecter, & has been twice return’d for the Town of Wilmington.

with respect to Judge for North Carolina, Mr Samuel Spencer one of oure State Judges, has express’d his Desire to fill that station. several Gentlemen have signifyed their Desire to be appointed States Attorney. viz: Mr Arnet, Mr Hambleton, Mr John Hay of Fayettville. & som of my Colliegues have Mentioned Mr John Sitgraves. who is a gentleman of Carrecter & represented the State in Congress in the Year 1785 Pleas to excuse the Liberty I have taken. With every sentiment of Esteem Due to Youre exalted Merrit I remain. sir. Youre Devoted Humble Servant

Timothy Bloodworth

